                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 19-20060-PRW
Terrell L. Prince, Sr.                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-2                  User: sputnam                      Page 1 of 1                          Date Rcvd: Jan 25, 2019
                                      Form ID: 309I                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db             +Terrell L. Prince, Sr.,    437 Columbia Ave,    Rochester, NY 14611-3638
tr             +George M. Reiber,    3136 S. Winton Road, Suite 206,    Rochester, NY 14623-2997
21687662        Advantage Assets II Inc,    Attn: Office of the President,     2221 West Market Parkway,
                 Marietta, GA 30067
21687670       +FedLoan Servicing,    Attention: Bankruptcy,    Po Box 69184,    Harrisburg, PA 17106-9184
21687673        Mullooly, Jeffrey, Rooney & Flynllp,    6851Jericho trnpk ste 220,     Syosset, NY 11791-9036
21687677        RG&E,   Po Box 847813,    Boston, MA 02284-7813
21687678       +US Bank as Cust for Tower DBW II Trust,    Po Box 645040,     Cincinnati, OH 45264-0303
21687681       +Windels, Mark, Lane & Mittendorf,    156 West 56th Street,     New York, NY 10019-3800
21687672       +monroe county treasurer,    39 West Main St.,    Rochester, NY 14614-1408
21687671       +monroe county treasurer,    39 West Main St. B-2,    Rochester, NY 14614-1415
21687674       +phillips lytle, llp,    28 East Main St.,    Rochester, NY 14614-1981
21687675        propel financial 1 LLC,    Po Box 679032,    Dallas, TX 75267-9032

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: office@rocbk.com Jan 25 2019 18:35:39       George Mitris,    George Mitris, PC,
                 2080 West Ridge Rd.,    Rochester, NY 14626
21687663       +EDI: CAPITALONE.COM Jan 25 2019 23:33:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,    Po Box 30285,     Salt Lake City, UT 84130-0285
21687664       +EDI: MERRICKBANK.COM Jan 25 2019 23:33:00       Cardworks/CW Nexus,    Attn: Bankruptcy,
                 Po Box 9201,   Old Bethpage, NY 11804-9001
21687665       +E-mail/Text: brenda.peterson@cityofrochester.gov Jan 25 2019 18:35:50        City Of Rochester,
                 treasurer’s office,    30 Church St. rm 100A,    Rochester, NY 14614-1294
21687666       +E-mail/Text: brenda.peterson@cityofrochester.gov Jan 25 2019 18:35:50        City Treasurer,
                 City Hall, Room 100-A,    30 Church Street,    Rochester, NY 14614-1206
21687667       +EDI: RCSFNBMARIN.COM Jan 25 2019 23:33:00       Credit One Bank Na,    Po Box 98873,
                 Las Vegas, NV 89193-8873
21687668        E-mail/Text: servicing@eburycap.com Jan 25 2019 18:35:39        EB 1EMINY LLC,
                 16 School St. Ste 100,    Rye, NY 10580
21687669        E-mail/Text: servicing@eburycap.com Jan 25 2019 18:35:39        EB 2EMINY LLC,
                 16 School St. Ste 100,    Rye, NY 10580
21687676        E-mail/Text: Bankruptcy_PFS@propelfs.com Jan 25 2019 18:35:42        propel financial services llc,
                 7990 IH-10 west suite 200,    San Antonio, TX 78230
21687679       +E-mail/Text: tburke@tcmfund.com Jan 25 2019 18:35:48        US Bank as Cust. for Tower DBWII Trust,
                 Po Box 645040,   Cincinnati, OH 45264-0303
21687680       +EDI: VERIZONCOMB.COM Jan 25 2019 23:33:00       Verizon,
                 Verizon Wireless Bankruptcy Administrati,     500 Tecnolgy Dr Ste 500,
                 Weldon Springs, MO 63304-2225
                                                                                               TOTAL: 11

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              George Mitris    on behalf of Debtor Terrell L. Prince, Sr. office@rocbk.com,
               office@rocbk.com;slagana@georgemitrispc.com
              George M. Reiber   trustee13@roch13.com, greiber@roch13.com
                                                                                            TOTAL: 2



              Case 2-19-20060-PRW, Doc 20, Filed 01/27/19, Entered 01/28/19 00:49:00,
                           Description: Imaged Certificate of Notice, Page 1 of 3
Information to identify the case:

Debtor 1              Terrell L. Prince Sr.                                                    Social Security number or ITIN: xxx−xx−3296

                      First Name   Middle Name    Last Name

Debtor 2
(Spouse, if filing)   First Name   Middle Name    Last Name

United States Bankruptcy Court      Western District of New York                               Date case filed for chapter 13   1/22/19

Case number: 2−19−20060−PRW



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/15


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Terrell L. Prince Sr.

2. All other names used                       dba Prince Property Management, dba Talle Contracting
   in the last 8 years                        LLC

3. Address                                    437 Columbia Ave
                                              Rochester, NY 14611

4. Debtor's attorney                          George Mitris                                                 Contact phone 585−471−8606
    Name and address                          George Mitris, PC
                                              2080 West Ridge Rd.
                                              Rochester, NY 14626

5. Bankruptcy trustee                         George M. Reiber                                               Contact phone (585) 427−7225
    Name and address                          3136 S. Winton Road, Suite 206
                                              Rochester, NY 14623

6. Bankruptcy clerk's office                                                                                 Hours open: 8:00 a.m. to 4:30 p.m.
    Documents in this case may be             100 State Street                                                           Monday − Friday
    filed at this address. You may            Rochester, NY 14614
    inspect all records filed in this                                                                        Contact phone (585) 613−4200
    case at this office or online at          Website: http://www.nywb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 1/25/19
                                                                                                               For more information, see page 2 >




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                page 1




             Case 2-19-20060-PRW, Doc 20, Filed 01/27/19, Entered 01/28/19 00:49:00,
                          Description: Imaged Certificate of Notice, Page 2 of 3
Debtor Terrell L. Prince Sr.                                                                                                  Case number 2−19−20060−PRW

7. Meeting of creditors
                                          March 4, 2019 at 09:45 AM                                                 Location:
    Debtors must attend the meeting
    to be questioned under oath. In a     Debtors must provide picture identification and proof of social           Office of the U.S. Trustee,
    joint case, both spouses must         security number to the trustee at this meeting of creditors.
    attend. Creditors may attend, but                                                                               100 State Street, Room 6080,
    are not required to do so.            Failure to do so may result in your case being dismissed.                 Rochester, NY 14614
                                          The meeting may be continued or adjourned to a later date. If
                                          so, the date will be on the court docket.
8. Deadlines                              Deadline to file a complaint to challenge                                  Filing deadline: 5/3/19
                                          dischargeability of certain debts:
   The bankruptcy clerk's office must
   receive these documents and any        You must file:
   required filing fee by the following
   deadlines.                             • a motion if you assert that the debtors are not entitled
                                            to receive a discharge under U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular debt excepted
                                            from discharge under 11 U.S.C. § 523(a)(2) or (4).

                                          Deadline for all creditors to file a proof of claim                        Filing deadline: 4/2/19
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                         Filing deadline: 7/22/19
                                          claim:


                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                          not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                          that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Objections to confirmation may be made in accordance with FRBP Rule 3015(f) or as
                                          otherwise permitted by the Court.


                                          Deadline to object to exemptions:                                          Filing deadline: 30 days after the
                                                                                                                     conclusion of the meeting of creditors
                                          The law permits debtors to keep certain property as exempt.
                                          If you believe that the law does not authorize an exemption
                                          claimed, you may file an objection.

9. Filing of plan                         The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held:
                                          Date: 4/8/19 , Time: 10:00 AM , Location: U.S. Bankruptcy Court, 100 State Street,
                                          Rochester, NY 14614
10. Creditors with a                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    foreign address                       extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                          the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                          debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                          court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                          exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                          the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                          However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                          are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                          as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                          523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                          If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                          must file a motion.




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                     page 2




           Case 2-19-20060-PRW, Doc 20, Filed 01/27/19, Entered 01/28/19 00:49:00,
                        Description: Imaged Certificate of Notice, Page 3 of 3
